DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Previous Office Action
The prior Office action mailed on 12/02/2021 was inadvertently marked as “final” on the PTO-326 form.  In an interview on 01/12/2022, Applicant was informed that the 12/02/2021 Office action will be considered as a nonfinal action and Applicant’s response to that action will be considered as a response to a nonfinal Office action. 

Status
Claims 1-32, 36, 47-53 and 55-59 are pending. Claims 1-30 and 47-51 are withdrawn  from consideration as being directed to nonelected invention (Claims 1-30) and nonelected species (Claims 47-51). Therefore, Claims 31, 32, 36, 52-53, and 55-59 are under examination.
Applicant previously elected without traverse Group III, bladder cancer and Y373C in the reply filed on 6/22/2020. 

Priority
This application is a continuation of U.S. Application No. 14/858,627, filed September 18, 2015, which claims the benefit of U.S. Provisional Application No. 62/056,159, filed on September 26, 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/2/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Withdrawn Claim Rejections 
The previous rejection of Claims 31, 32, 36 and 52-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the recitation of “if a biological sample from a patient has been determined to have [the claimed mutations]” has been overcome by amendment. Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
Necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 36, 52-53, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 58 recite the limitation "the patient having at least one FGFR mutant" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Applicant can overcome this rejection by amended this limitation to “the patient, wherein the patient has at least one FGFR mutant”.

Claim Rejections - 35 USC § 103
Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 32, 36, 52-53 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (Trends Mol Med. 2011 May ; 17(5): . doi:10.1016/j.molmed.2011.01.012) in view of Foundation Medicine (WO 2014/113729) and Saxty et al. (US 20130072457 A1).

Claimed invention
The claims are drawn to treating bladder cancer in a patient by administering a fibroblast growth factor receptor (FGFR) inhibitor to the patient, wherein the patient has at least one FGFR mutant comprising FGFR single nucleotide polymorphism FGFR3 Y373C, wherein the FGFR is an inhibitor of formula (I) 
    PNG
    media_image1.png
    369
    558
    media_image1.png
    Greyscale
. 
Applicant has deleted the requirement that a biological sample be analyze to determine the mutation, necessitating this rejection.

Prior art 
	Those skilled in the art already knew that bladder cancer cells with the Y373C mutation were susceptible to treatment with a FGFR inhibitor. Greulich looked at targeting mutant FGFR in cancer treatment (see title; abstract) and contemplated that treatment targeting FGFR3 mutations is beneficial for a subset of bladder cancer versus other subsets of bladder cancer (see p. 3, 1st full par.) Greulich teaches that bladder cancer cells may express Y373C and S249C mutants, which are FGFR3 activating mutations. See p. 6, 4th full par. see also Table 1: p. 18. Greulich teaches two urothelial cell carcinomas, i.e., MGH-U3 and 97-7 bladder cancer cells, express Y373C and S249C mutations. See Id. The proliferation of the bladder cancer cells with these mutations were inhibited by the administration of the pan-FGFR inhibitor, SU5402. Greulich further teaches that the proliferation of at least two Y373C mutant cancers including MGH-U3 bladder cancer was inhibited by another pan-FGFR inhibitor, PD173074. (See Id; see also p. 6, second full par.)

While Greulich teaches the treatment of Y373C mutant cancers including bladder cancer with pan-FGFR inhibitors (i.e., inhibitors of FGFR1, FGFR2, FGFR3, and FGFR4), Greulich does not expressly teach the specific pan-inhibitor JNJ42756493.

However, JNJ42756493 was already described in the prior art as a pan-FGFR inhibitor useful for treating cancer. For example, Foundation Medicine teaches that JNJ42756493 is an orally bioavailable, pan-FGFR inhibitor useful for inducing tumor cell death and inhibiting tumor proliferation in tumor cells that overexpress FGFR. (See p. 59:14-19; see also Claims 4 and 9.) JNJ42756493, which has the IUPAC name of N-(3,5-dimethoxyphenyl)-N′-(1-methylethyl)-N-[3-(1-methyl-1H-pyrazol-4-yl)quinoxalin-6-yl]ethane-1,2-diamine, was developed by Saxty for as a FGFR inhibitor for treating cancer. (See Saxty abstract; Claims 20, 22, 27, 30.) Saxty teaches that JNJ42756493 one of the pyrazolyl quinazoline compounds of the invention that inhibits FGFR1, FGFR2, FGFR3, and FGFR4. (See compound 4 in Table A2 at p. 300; see also [0465].) In general, Saxty teaches the therapeutically effective amount would be in particular from 0.005 mg/kg to 10 mg/kg body weight. It may be appropriate to administer the required dose as single, two, three, four or more sub-doses at appropriate intervals throughout the day. Said sub-doses may be formulated as unit dosage forms, for example, containing 0.5 to 500 mg, in particular 1 mg to 500 mg, more in particular 10 mg to 500 mg of active ingredient per unit dosage form. Furthermore, it is evident that the effective daily amount may be lowered or increased depending on the response of the treated subject and/or depending on the evaluation of the physician prescribing the compounds of the invention. (See [1140], [1141], [1200].) 

One of ordinary skill in the art would have found it obvious to treat a bladder cancer patient having the Y373C mutation by administering JNJ42756493 because Greulich teaches that Y373C mutant bladder cancer can be treated with pan-FGFR inhibitors such as SU5402 or PD173074 and Foundation Medicine and Saxty both teach that JNJ42756493 is a pan-FGFR inhibitor that is useful for treating cancer. The artisan would have substituted one pan-FGFR inhibitor for another with a reasonable expectation of success in treating a cancer having cell types taught in the prior art to be responsive to pan-FGFR inhibitors.

Claims 32 and 59 are met by the structure of JNJ42756493.

Claim 36 states that the patient is diagnosed with metastatic bladder cancer. Saxty teaches in particular the compounds of the invention may be useful for treating metastasis. See [1078].

Claims 52 and 53 depend from claim 31, wherein the patient has been diagnosed with urothelial carcinoma and has advanced bladder cancer, respectively. As outlined above, Greulich concerns targeting mutant FGFR in cancer treatment. See title; abstract. Greulich teaches that the urothelial cell carcinomas, MGH-U3 and 97-7 bladder cancer, express the activated Y373C and S249C mutants. See p. 6, 4th full par. see also Table 1: p. 18. 

Claims 55-57 depend from claim 31 comprising administering the FGFR inhibitor to the patient according to a dosing regimen comprising a once daily dose of about 9 mg, about 0.5 mg to about 9 mg or about 6 mg to about 9 mg, respectively. Saxty teaches that the compounds of the invention would be in particular from 0.005 mg/kg to 10 mg/kg body weight. Saxty further teaches to administer the required dose as single, two, three, four or more sub-doses at appropriate intervals throughout the day. Said sub-doses may be formulated as unit dosage forms, for example, containing 0.5 to 500 mg, in particular 1 mg to 500 mg, more in particular 10 mg to 500 mg of active ingredient per unit dosage form. Furthermore, it is evident that the effective daily amount may be lowered or increased depending on the response of the treated subject and/or depending on the evaluation of the physician prescribing the compounds of the invention. (See [1140], [1141], [1200].) One of ordinary skill in the art would have found it obvious to administer the compound once a day to minimize the number of times the patient has to take the medication. This would provide for convenience. Furthermore, single daily doses is expressly provided as an option for administration by Saxty as mentioned above. Additionally, one of ordinary skill in the art would have found it obvious to administer the claimed amount of JNJ42756493 because Saxty teaches that the preferred amount would be in particular from 0.005 mg/kg to 10 mg/kg body weight. Therefore, one of ordinary skill in the art would understand that the dose amount would be adjusted depending on the size or weight of the patient. Saxty further teaches that the amount in the dosage form contains in particular 10 mg to 500 mg and can be administered in a single dose. Accordingly, one of ordinary skill in the art would have found it obvious to administer the claimed dose of the compound because the claimed dose (i.e., about 6 mg to about 9 mg) is overlapped by the dose disclosed by Saxty (i.e., 10 mg to 500 mg).

Claim 58 is similar to Claim 31 but more specifically outlines the patient population as having urothelial cells and administering a specific daily dose of the drug. For similar reasons provided above (for Claims 31 and 55-57), the patient population and dose amount are rendered prima facie obvious by the prior art.

Response to arguments
Applicant’s arguments against Byron are moot due to newly applied art that removes the Byron reference. Regarding Applicant’s arguments against Greulich, Greulich specifically teaches that the use of FGFR inhibitors, particularly pan-FGFR inhibitors, resulted in inhibition of proliferation of Y373C mutant bladder cancer. Thus, Applicant’s arguments that one cannot predict efficacy is not persuasive.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, 36, 52-53, and 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,077,106. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating urothelial cancer including Y373C variants by administering JNJ42756493.

Response to arguments
Applicant argues that there is no evidence that the present application will expire after Feb. 2, 2038. This is not persuasive because the 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629